DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/3/22 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, “executing the analytical model composition in the VM by performing a plurality of model calls that call the analytical models in the ordered sequence of analytical models, and wherein the executing of the analytical model composition further comprises triggering execution of an analytical model in the ordered sequence of analytical models when a label returned by a preceding analytical model in the ordered sequence of analytical models is equal to a predetermined value.” In addition, it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.
Bailey discloses executing the analytical model composition in the VM by performing a plurality of model calls that call the analytical models in the ordered sequence of analytical models, and executing code that implements the adapters between each model call (Bailey, para [0551], with reference to fig 8 step 810, processes input data steam). However, Bailey does not disclose, “wherein the executing of the analytical model composition further comprises triggering execution of an analytical 
In addition, Duggal does not disclose, “executing the analytical model composition in the VM by performing a plurality of model calls that call the analytical models in the ordered sequence of analytical models, and wherein the executing of the analytical model composition further comprises triggering execution of an analytical model in the ordered sequence of analytical models when a label returned by a preceding analytical model in the ordered sequence of analytical models is equal to a predetermined value.” 
The cited limitation, in combination with the other limitations of independent claim 1, renders it allowed. Independent claims 12 and 18 incorporate the same limitation and are similarly allowed. Likewise, dependent claims 2-11, 13-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oliner et al United States Patent Application Publication US 2018/0365309.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178